The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                  May 2, 2019

                                2019COA61

No. 16CA0400, People v. Tresco — Criminal Law — Sentencing;
Constitutional Law — First Amendment — Freedom of
Association

     In the third issue of this opinion, the majority considers

whether a sentencing court erred in considering evidence of the

defendant’s previous gang affiliation in a case that was not gang

related and where the defendant had left gang life. Applying

Dawson v. Delaware, 503 U.S. 159 (1992), the majority concludes

that evidence of gang affiliations is not per se inadmissible during

sentencing if it relates to the nature of the offense and the

defendant’s character, not merely the defendant’s abstract beliefs.

The majority perceives no error here. The majority affirms the

judgment of conviction.
     The dissent concludes, as to the first issue, that a remand is

required to determine whether Tresco would have waived his right

to counsel and chosen to represent himself. For that reason, the

dissent would not reach the other issues at this time.
COLORADO COURT OF APPEALS
                                                                  2019COA61


Court of Appeals No. 16CA0400
City and County of Denver District Court No. 14CR6552
Honorable Morris B. Hoffman, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Gabriel A. Tresco,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                  Division A
                            Opinion by JUDGE FOX
                             Furman, J., concurs
                              Ashby, J., dissents

                           Announced May 2, 2019


Philip J. Weiser, Attorney General, John T. Lee, Senior Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Katayoun A. Donnelly, Alternate Defense Counsel, Denver, Colorado, for
Defendant-Appellant
¶1    Defendant, Gabriel A. Tresco, appeals the judgment of

 conviction entered on a jury verdict finding him guilty of second

 degree assault. Tresco argues that the trial court erred by (1)

 denying his request that his counsel be removed; 1 (2) admitting

 expert testimony that was not properly disclosed to defense counsel;

 and (3) considering, at sentencing, a video recording from five years

 before the events of this case in which Tresco discussed his gang

 affiliation. We reject Tresco’s contentions and affirm. The last

 argument raises a novel question in Colorado.

                            I.    Background

¶2    The prosecution charged Tresco with second degree assault for

 punching a man in the face — ultimately causing nerve damage —

 in in the parking lot of a bar, allegedly because the man groped

 Tresco’s fiancée. On the first day of trial, Tresco notified the trial

 court that he had filed a grievance against his defense counsel, a

 public defender. The trial court asked Tresco if he was requesting

 that the public defender be removed, and Tresco said that he was.




 1Tresco also requested, but was denied, a continuance of the trial.
 He did not appeal that denial.

                                     1
 The trial court declined to address Tresco’s request at that time,

 stating that it would do so after jury selection. However, the trial

 court never addressed Tresco’s request, and the public defender

 represented Tresco at trial.

¶3    The jury found Tresco guilty of second degree assault, and the

 trial court sentenced him to eight years in the custody of the

 Department of Corrections (DOC) and three years of mandatory

 parole.

¶4    Because we were unable to determine on the record before us

 whether the trial court erred by denying Tresco’s request that his

 counsel be removed, we remanded the case to the trial court with

 directions to address whether Tresco was entitled to different

 appointed counsel on the first morning of trial.2 With the benefit of

 the remand findings and record, we can now address Tresco’s

 contentions.




 2 The remand order states: “The case is remanded to the trial court
 for the limited purpose of investigating the grounds for Tresco’s
 request and ruling on whether he was entitled to withdrawal of his
 appointed counsel. The trial court may hold hearings and shall
 make new factual inquiries in conducting this inquiry.”

                                    2
                         II.      Right to Counsel

¶5    Tresco’s appellate counsel argues that the trial court violated

 Tresco’s Sixth Amendment rights by denying him counsel of choice.

 We disagree.

                               A. Applicable Law

¶6    The Sixth Amendment provides that a criminal defendant has

 the right to the assistance of counsel. U.S. Const. amend. VI.

 Although this right applies equally to indigent and non-indigent

 defendants, it manifests itself in different ways.

¶7    Under the Sixth Amendment, non-indigent defendants have

 the right to counsel of their choice. See People v. Ronquillo, 2017
CO 99, ¶ 16. In contrast, an indigent defendant who requests

 court-appointed counsel does not get to choose which court-

 appointed lawyer will represent him. Id. at ¶ 18. The Sixth

 Amendment instead guarantees that indigent defendants receive

 constitutionally effective representation from conflict-free counsel.

 Id. at ¶ 19; see also People v. Shreck, 107 P.3d 1048, 1055 (Colo.

 App. 2004).

¶8    “When an indigent defendant objects to his court-appointed

 counsel, the trial court must investigate the reasons for the


                                      3
 dissatisfaction.” People v. Johnson, 2016 COA 15, ¶ 30. This is a

 fact-intensive investigation into the details of the disagreement or

 conflict between the defendant and appointed counsel. See People

 v. Bergerud, 223 P.3d 686, 694 (Colo. 2010). “Unless the complaint

 underlying a request for substitution of counsel is sufficiently

 detailed, the court may not rule on the motion without conducting a

 proper hearing at which both attorney and client testify as to the

 nature of their conflict.” Id. (citation omitted). The decision on

 whether to grant a defendant’s request for substitute appointed

 counsel is within the trial court’s discretion, and we will not disturb

 such a ruling absent an abuse of that discretion. See Johnson,

 ¶ 29.

¶9       Tresco was represented by appointed counsel at trial. On the

 first morning of trial, he did not ask to replace his appointed

 counsel with nonappointed counsel of his choice. Nor did he ask to

 represent himself. Tresco’s appellate counsel’s argument that his

 Sixth Amendment right to counsel of choice was violated is

 therefore inapposite to Tresco; because Tresco had appointed

 counsel, not private counsel, he did not have the right to counsel of

 his choice under the Sixth Amendment.


                                    4
¶ 10   However, the Sixth Amendment did guarantee Tresco conflict-

  free appointed counsel who would represent him effectively. Tresco

  asked for replacement of his public defender due to an asserted

  conflict.

                              B. Trial Record

¶ 11   On the first morning of trial, Tresco informed the trial court

  that he had filed a grievance against his attorney and the following

  exchange occurred:

              THE COURT: [I]s he intending to now file a
              motion on the morning of trial to require
              disqualification of counsel? Is that the
              intention here?

              [TRESCO]: I would like for you to review that
              first to see which way I should go, because I
              don’t really know —

              THE COURT: Well, I’m not here to give you
              legal advice, sir. I’m sorry. That’s not
              appropriate for me to do. And this document
              is essentially completely irrelevant to me and
              these proceedings.

              [TRESCO]: Actually, there’s some relevance
              because, Your Honor, these are the things that
              led me to believe —

              THE COURT: It would only be relevant if you’re
              filing or requesting that your counsel be
              withdrawn on the morning of trial.



                                     5
            [TRESCO]: Then, yes. Let’s proceed with that,
            Your Honor.

¶ 12   The trial court then explicitly recognized that it was required

  to evaluate Tresco’s request and stated that it would do so after jury

  selection. But, the trial court never addressed Tresco’s request.

¶ 13   By not ruling on the request, the trial court implicitly denied

  Tresco’s request for replacement of his public defender. But,

  because the court did not investigate the factual basis for the

  request, we had no record from which to determine whether the

  court’s implicit denial was an abuse of discretion. Having

  remanded with directions to investigate the basis for Tresco’s

  request and to determine whether he was entitled to replacement of

  his public defender, we now examine the findings and the

  supplemented record.

                            C. Remand Record

¶ 14   After two half-day hearings where the remand court heard

  testimony from Tresco and his trial counsel, Elizabeth Atkinson,

  and entertained extensive argument from appellate counsel, the

  court found as follows:




                                    6
         • Tresco “likely asked for withdrawal of the public

            defender on the morning of trial because he lacked

            confidence in her representation, and not because

            he wanted to testify inconsistently with a defense

            theory she insisted on presenting — as he now

            claims — and not because of a conflict of interest, a

            complete breakdown in communication, or some

            other irreconcilable conflict.”

         • Tresco “was not entitled to withdrawal of his public

            defender.”

¶ 15   The grievance Tresco offered to the trial court was not part of

  our record before the remand. But, the remand court has now

  appropriately supplemented our record with the contents of that

  grievance, which reads as follows:

            I’m having a break down in communications
            with Atkinson. Since May 2015 we have had
            minimal contact in regard to putting together a
            defense strategy(s) for my case. In fact I
            believe that she does not have my best interest
            in mind in preparing my case for trial. On the
            few occasions that she did interact with me,
            she never seemed confident in defending me in
            this case, suggesting that I take the plea
            bargain that was offered to me by the
            prosecutor. I [gave] her a list of witnesses that

                                    7
              are [beneficial] to my defense but she shunned
              all the witnesses that I presented to her,
              saying that she didn’t believe they were
              credible. Furthermore[,] she contradicted
              herself by saying she tried contacting a certain
              witness several times . . . . The witness stated
              that the only person to contact her regarding
              my case was the District Attorney[’]s office. I
              believe this to be a violation of my civil rights
              and also my due process.

¶ 16    Based on our independent review of the record, as

  supplemented by the remand proceedings, we conclude that the

  remand court’s findings enjoy record support and reveal no abuse

  of discretion. Johnson, ¶ 29. Accordingly, we defer to those

  findings, including the remand court’s explicit and implicit

  credibility determinations. See People v. Travis, 2019 CO 15, ¶ 12

  (a reviewing court should examine the “‘total circumstances

  manifested by the record in [the] case’ and ‘particularly . . . the

  reasons presented to the trial judge at the time’” the right to

  counsel was allegedly denied) (citations omitted); see also People v.

  Harlan, 109 P.3d 616, 627-28 (Colo. 2005) (“[W]e cannot second-

  guess determinations of the trial court regarding witness

  credibility.”).




                                      8
¶ 17   As the remand court aptly recognized, the grievance says

  nothing about Atkinson preventing Tresco from testifying about his

  claimed “heat of passion” defense. Instead, the grievance indicates

  dissatisfaction with Atkinson’s level of confidence. But a lack of

  confidence in a defendant’s ability to prevail at trial does not

  automatically create a conflict, nor does it indicate that the lawyer

  is not competent to defend a client. See People in Interest of C.Z.,

  262 P.3d 895, 902 (Colo. App. 2010) (“An attorney’s disagreement

  with the client regarding the strength of the case does not

  constitute an actual conflict of interest requiring the appointment of

  substitute counsel.”); People v. Hodges, 134 P.3d 419, 425 (Colo.

  App. 2005) (“Neither the existence of animosity between defendant

  and [counsel] nor [counsel’s] asserted disagreement with defendant

  regarding the strength of defendant’s case constitutes an actual

  conflict of interest requiring the appointment of substitute

  counsel.”), aff’d, 158 P.3d 922 (Colo. 2007); People v. Garcia, 64
P.3d 857, 863 (Colo. App. 2002) (the trial court did not abuse its

  discretion in denying defendant’s motion to appoint private counsel

  where the defendant alleged that his counsel, among other things,

  repeatedly told defendant “there is nothing you can do”); People v.


                                     9
  Apodaca, 998 P.2d 25, 28 (Colo. App. 1999) (the trial court did not

  abuse its discretion in declining to appoint substitute counsel

  where the defendant objected to “defense counsel’s ‘personal

  disbelief’ of defendant’s version of the events” based on defense

  counsel’s statements during the sentencing hearing); see also

  McKee v. Harris, 649 F.2d 927, 932 (2d Cir. 1981) (the defendant’s

  “loss of trust” in counsel did not give rise to good cause for

  substitution of counsel). It is a lawyer’s job to assess the best

  witnesses to present at trial, and there is nothing inherently

  improper about a lawyer opting not to present a witness she

  concludes is not credible. See Dunlap v. People, 173 P.3d 1054,

  1075 (Colo. 2007) (recognizing that if trial counsel had a reasonable

  basis for a strategic decision, then the decision enjoys a strong

  presumption of correctness and the inquiry generally ends).

¶ 18   While the remand court accepted that Tresco was not entirely

  satisfied with his attorney, it found that Tresco and his counsel had

  not experienced a “true breakdown in communications” requiring

  counsel’s removal. See Bergerud, 223 P.3d at 694. The remand

  court also found no indication that counsel was prevented from

  effectively representing her client. The mere filing of a grievance


                                    10
because of disagreement as to trial tactics does not, without more,

demonstrate that the relationship has deteriorated to a point at

which counsel is unable to give effective aid to the client. People v.

Martinez, 722 P.2d 445, 446 (Colo. App. 1986); see also United

States v. Holman, 314 F.3d 837, 845-46 (7th Cir. 2002) (fact that

defendant filed disciplinary inquiry against his attorney is “not

enough to establish an actual conflict of interest”); United States v.

Burns, 990 F.2d 1426, 1437-38 (4th Cir. 1993) (grievance filed

against defendant’s attorney three days before trial did not create a

conflict of interest); Mathis v. Hood, 937 F.2d 790, 796 (2d Cir.

1991) (frivolous complaint against attorney does not create conflict

of interest); cf. United States v. Patterson, 576 F.3d 431, 436-37 (7th

Cir. 2009) (district court properly exercised discretion to reject

defendant’s pro se motion to withdraw guilty plea without a hearing

because he was represented by counsel); Perry v. State, 464 S.W.2d
660, 664 (Tex. Crim. App. 1971) (filing of civil case against counsel

did not create a conflict of interest). Rather, the court concluded

that there was some disagreement concerning trial strategy and

that counsel properly exercised her strategic decision-making

authority. The remand court could not fault Atkinson’s strategic


                                   11
  choice not to proceed on a “heat of passion” theory where the

  evidence revealed that Tresco’s then fiancée was allegedly groped

  inside the bar they were patronizing, but the assault occurred

  outside, in the parking lot and not contemporaneously with the

  groping.

¶ 19   In addition to claiming he wanted to proceed on a heat of

  passion defense — admitting that he injured the victim, but

  claiming it was for a legitimate reason — Tresco now suggests that,

  if deprived of the opportunity to secure alternate counsel, he would

  have opted to represent himself. Although the remand court’s order

  does not explicitly address this issue, the court implicitly rejected

  any claim that was not presented to the trial court, including any

  later claims purporting to supplement the grievance letter that

  formed the basis at trial for Tresco’s request to remove Atkinson.

  Cf. Garcia, 64 P.3d at 863 (if substitution of counsel is not

  warranted, a defendant continues with retained counsel or may ask

  to represent himself). Indeed, during the remand proceedings the

  court noted that Tresco’s story regarding his reasons for

  dissatisfaction with Atkinson had changed over time, which

  necessarily factored into the court’s credibility calculus:


                                    12
            Mr. Tresco has had three opportunities to
            state: Atkinson misrepresented me; she was
            not effective, she was not doing what I wanted,
            I want a different attorney. And the first time
            we’re hearing the reasons for that and the
            things that he would have argued on that day
            was because she had a different theory
            [ — ]that he demanded to testify and she
            wouldn’t allow that, she put him in a position
            he couldn’t, and that she [insisted against]
            pursuing heat of passion despite all of the
            other information that he had given . . . .
            That’s inconsistent with him saying “I want a
            different attorney” for entirely different reasons
            . . . there is no mention of the theory that
            today, now, in hindsight, which, in candor,
            there’s credibility issues just to begin with
            when someone comes in and says, “I know, If I
            can find a basis to say my attorney should
            have been allowed to withdraw, I get a new
            trial; and, if I don’t, I’m stuck with this
            conviction. It automatically raises a credibility
            issue. And to say this is not an argument you
            had made when you were raising it in the past,
            it’s not decisive, but it is something I’m
            considering . . . . I’m not aware of anything in
            the past where he has said, “I wanted to get rid
            of Atkinson because it was critical to me to
            pursue one theory, and she wanted to pursue
            the other.”

¶ 20   The remand court’s order clearly articulates why Tresco was

  not entitled to have Atkinson replaced as his counsel:

            [T]o be entitled to a different attorney, [a
            defendant] must have a well-founded reason
            for believing that the appointed attorney
            cannot or will not completely represent him.


                                   13
          People v. Arguello, 772 P.2d 87, 94 (Colo.
          1989). This requires that he establish good
          cause, such as a conflict of interest, a
          complete breakdown of communication or an
          irreconcilable conflict that would lead to an
          unjust verdict. Id. There is no evidence of any
          conflict of interest[] between Defendant and
          Atkinson at the time of trial. Although the
          grievance begins with a reference to a
          breakdown of communication, the evidence
          indicates that [there] was not actually such a
          breakdown, let alone a total breakdown that
          would lead to an unjust verdict. Finally,
          although there were disagreements between
          the Defendant and Atkinson on issues such as
          what witnesses to call, and the Defendant did
          not have faith in Atkinson’s representation,
          there were no conflicts . . . that would have
          prevented her from effectively representing
          him. As such, the Defendant was not entitled
          to withdrawal of Atkinson as his court-
          appointed counsel.

Once the remand court concluded that Tresco was not entitled to

have Atkinson removed as his counsel, the remand court had no

duty to further inquire about Tresco’s preferences. Appellate

counsel suggests that the remand court should also have asked

whether Tresco would have chosen to represent himself instead of

proceeding with Atkinson. But, at trial, Tresco never asked to

proceed pro se, and the remand court found no “good cause” to

remove Atkinson. The inquiry therefore ends there. We disagree



                                 14
  with the dissent’s conclusion that yet another remand is needed

  where the remand court did just what this court asked of it. That

  those findings are not what Tresco desired does not entitle him to a

  further remand.

                       III.   Right to Confrontation

¶ 21   Tresco next argues that the trial court violated his

  confrontation rights by erroneously admitting an expert’s testimony

  on nerve damage to the victim’s face. We disagree.

                 A. Preservation and Standard of Review

¶ 22   The parties agree that Tresco preserved this issue for appeal.

¶ 23   We review confrontation claims de novo. People v. Merritt,

  2014 COA 124, ¶ 25. Because Tresco preserved this issue for

  appeal, we also review for constitutional harmless error. Id.; see

  also Hagos v. People, 2012 CO 63, ¶ 11 (“These errors require

  reversal unless the reviewing court is ‘able to declare a belief that

  [the error] was harmless beyond a reasonable doubt.’” (citation

  omitted)). Under this standard, the People must show that the

  error was harmless beyond a reasonable doubt — meaning that

  there is no reasonable possibility that it contributed to the

  conviction. Hagos, ¶ 11.


                                     15
                            B. Law and Analysis

¶ 24   A defendant has the right to confront and effectively cross-

  examine witnesses. See U.S. Const. amend. VI; Colo. Const. art. II,

  § 16; see also People v. Herrera, 87 P.3d 240, 253 (Colo. App. 2003)

  (“The right of a defendant to confront adverse witnesses is

  guaranteed by the Sixth and Fourteenth Amendments and includes

  an opportunity for effective cross-examination.”). However, a

  defendant’s confrontation right is a trial right; “it is not ‘a

  constitutionally compelled rule of pretrial discovery.’” People v.

  Spykstra, 234 P.3d 662, 670 (Colo. 2010) (citation omitted).

  Accordingly, effective cross-examination, under the Confrontation

  Clause, does not require “access to every possible source of

  information relevant to cross-examination.” Id. (citation omitted).

¶ 25   Tresco argues that the trial court violated his confrontation

  rights by erroneously admitting an expert’s testimony on the

  victim’s nerve damage. Because the prosecution’s discovery

  disclosure of the expert’s notes and medical reports did not mention

  nerve damage, Tresco reasons that his counsel had no opportunity

  to review this opinion and therefore could not effectively cross-

  examine the expert.


                                      16
¶ 26   But it is undisputed that the prosecution gave Tresco’s

  counsel a copy of the expert’s notes and reports. See Crim. P.

  16(I)(a)(1)(III) (the prosecuting attorney must make available to the

  defendant “[a]ny reports or statements of experts made in

  connection with the particular case, including results of physical or

  mental examinations and of scientific tests, experiments, or

  comparisons”). And while Tresco initially filed a discovery motion

  six months before trial — requesting that the prosecution provide

  him with a written summary of the expert’s testimony — he never

  raised the issue again to alert the court that it had not yet ruled on

  his motion.

¶ 27   Given that Tresco had the opportunity to cross-examine the

  expert witness, see, e.g., People v. Pineda, 40 P.3d 60, 67 (Colo.

  App. 2001) (“[B]ecause the hearsay declarant testified at trial and

  was subject to cross-examination, we reject defendant’s argument

  that her right to confrontation was violated.”), and he failed to follow

  up on his discovery motion, we cannot conclude that the court

  violated his confrontation rights by admitting the expert’s testimony

  on nerve damage. See People v. Rodriguez, 209 P.3d 1151, 1160

  (Colo. App. 2008) (“[I]t was incumbent upon defendant to press for a


                                    17
  definitive ruling before being able to claim on appeal that the court

  somehow erred [in admitting testimony].”), aff’d, 238 P.3d 1283

  (Colo. 2010); People v. Anderson, 837 P.2d 293, 299 (Colo. App.

  1992) (“[Any] claim by the defendant at the appellate level that he

  was unfairly surprised and unable to prepare adequately for cross-

  examination is thoroughly discredited by his failure to move for a

  continuance at the trial level.”) (citation omitted).

                              IV. Sentencing

¶ 28   Tresco’s final argument is that the trial court erred in

  considering evidence of his previous gang affiliation — video clips of

  Tresco from the television show Gangland3 — in sentencing.

  Following Dawson v. Delaware, 503 U.S. 159 (1992), we conclude

  that evidence of gang affiliation is not per se inadmissible during

  sentencing if it is related to the nature of the offense and the

  defendant’s character, not merely his abstract beliefs. Thus, we

  perceive no error.




  3 Gangland was a History Channel show airing from 2007-2010 that
  “[f]ollow[ed] the evolution and power of gangs across the United
  States.” IMDb, Gangland, https://perma.cc/7AAG-GAKM.

                                     18
       A.   Preservation, Standard of Review, and Applicable Law

¶ 29   Tresco objected to the admission of the video clips on

  relevancy but not on the constitutional grounds — freedom of

  association — he now asserts. We review unpreserved

  constitutional claims for plain error. Hagos, ¶ 14 (“We reverse

  under plain error review only if the error ‘so undermined the

  fundamental fairness of the trial itself so as to cast serious doubt

  on the reliability of the judgment of conviction.’”) (citation omitted).

  To the extent Tresco challenges this admission as evidentiary error,

  our review is for an abuse of discretion. People v. Beatty, 80 P.3d
847, 855 (Colo. App. 2003).

¶ 30   Because sentencing is by its nature a discretionary function

  and the sentencing court is more familiar with the defendant and

  the case than the appellate court, the sentencing court “is accorded

  wide latitude in its sentencing decisions.” Id. When exercising its

  discretion, the sentencing court must “consider the nature of the

  offense, the character and rehabilitative potential of the offender,

  the development of respect for the law, the deterrence of crime, and

  the protection of the public.” People v. Maestas, 224 P.3d 405, 409

  (Colo. App. 2009).


                                     19
¶ 31   “Only in truly exceptional situations” will we substitute our

  judgment for that of the sentencing court and overturn a sentence.

  Beatty, 80 P.3d at 855. If the sentence falls within the statutory

  range and the record reflects that the sentence is based on

  appropriate considerations and is factually supported by the

  circumstances of the case, we must uphold the sentence. Maestas,

  224 P.3d at 409-10.

¶ 32   In sentencing, “the court shall afford the defendant an

  opportunity to make a statement . . . and to present any

  information in mitigation of punishment. The state also shall be

  given an opportunity to be heard on any matter material to the

  imposition of sentence.” Crim. P. 32(b)(1). The sentencing court

  should consider the nature of the offense and the offender’s

  conduct. People v. Tallwhiteman, 124 P.3d 827, 837 (Colo. App.

  2005). While the court may not base its determination on

  materially untrue evidence, it may “consider conduct for which the

  offender was never charged, conduct for which charges were filed

  but later dismissed as part of a plea agreement, or [in some

  circumstances] even conduct for which the offender was charged

  and subsequently acquitted.” Id. (citing People v. Neman, 91 P.3d
20
  369, 372 (Colo. 2004)); see, e.g., Beatty, 80 P.3d at 856 (the trial

  court correctly considered evidence that the defendant was involved

  in a separate incident with the victims the week before the

  shooting); cf. People v. Young, 987 P.2d 889, 894 (Colo. App. 1999)

  (while a sentencing court may consider a defendant’s lack of

  remorse, it may not consider his refusal to admit guilt).

¶ 33   Tresco’s reliance on Dawson, 503 U.S. at 166, for the

  proposition that the sentencing court violated his right to freedom

  of association by considering evidence of his unrelated gang

  membership at sentencing is misplaced.

¶ 34   Dawson held that evidence of a defendant’s membership in the

  Aryan Brotherhood was improperly introduced at sentencing. Id. at

  165. There, during sentencing the prosecution read a brief

  stipulation that the Aryan Brotherhood was a prison gang

  originating in California in the 1960s that entertained white

  supremacist beliefs, and that there was a separate gang in the

  Delaware prison system (where the defendant was previously

  incarcerated) that called itself the Aryan Brotherhood. Id. The

  prosecutor also introduced evidence that Dawson had the words

  “Aryan Brotherhood” tattooed on his hand and a tattoo referencing


                                    21
  being a disciple of Satan on his stomach. Id. at 162. The Court

  concluded that the narrowness of the stipulation “left the Aryan

  Brotherhood evidence totally without relevance to Dawson’s

  sentencing proceeding.” Id. at 165. As the evidence did not show

  that the Aryan Brotherhood had committed or endorsed any

  unlawful or violent acts or was tied to the murder at issue in the

  case, admitting the evidence violated Dawson’s First Amendment

  rights because it proved nothing more than his “abstract beliefs.”

  Id. at 166-67. But, the Court did not erect a per se barrier against

  the admission of gang-affiliation evidence, or other beliefs protected

  by the First Amendment, acknowledging that “[i]n many cases, for

  example, associational evidence might serve a legitimate purpose in

  showing that a defendant represents a future danger to society.” Id.

  at 166.

¶ 35   Cases after Dawson have reaffirmed that a sentencing court

  may consider evidence of a defendant’s gang membership if the

  evidence goes beyond the abstract beliefs of the gang. See, e.g.,

  State v. Cooks, 720 So. 2d 637, 650 (La. 1998) (the case was the

  “much different case” hypothesized in Dawson where the evidence

  established a relevant link between the defendant’s character,


                                    22
  sentencing, and gang membership); Cruz-Quintanilla v. State, 137
A.3d 274, 277-78 (Md. Ct. Spec. App. 2016) (evidence of gang

  membership showed the defendant endorsed not just the gang’s

  beliefs but also its criminal activities), aff’d, 165 A.3d 517 (Md.

  2017).

¶ 36   Thus, the relevant inquiry is whether the defendant’s gang

  affiliation, even a past affiliation, sheds light on the defendant’s

  character or other factors related to sentencing. Segovia v. State,

  467 S.W.3d 545, 554 (Tex. App. 2015) (“[C]ourts have long held that

  testimony regarding a defendant’s affiliation with a gang may be

  relevant and admissible at the punishment phase to show the

  defendant’s character.”); Ho v. State, 171 S.W.3d 295, 305 (Tex.

  App. 2005) (“Even if appellant was no longer affiliated with the gang

  at the time of the shooting, evidence that he was a gang member is

  relevant — and thus admissible at punishment — because it relates

  to his character.”); see also People v. Banks, 632 N.E.2d 257, 265

  (Ill. App. Ct. 1994) (the sentencing court did not improperly

  consider the defendant’s gang membership and reaffirming that a

  sentencing court may consider “the general moral character of the

  offender, his mentality, his habits, his social environments, his


                                     23
  abnormal tendencies, his age, his natural inclination or aversion to

  commit crime and the stimuli which motivated his conduct”); Lay v.

  State, 886 P.2d 448, 453 (Nev. 1994) (evidence of the defendant’s

  gang membership was admissible to show his “future

  dangerousness to society”).

¶ 37   Courts also consider whether evidence of the defendant’s gang

  affiliation was a central or driving factor in the sentencing decision.

  See People v. Sims, 931 N.E.2d 1220, 1233-34 (Ill. App. Ct. 2010)

  (the sentencing court’s possibly inappropriate comment about

  “gang-related activity” was not error where the gang reference was

  not the dominant factor in sentencing the defendant); Cruz-

  Quintanilla, 137 A.3d at 278 (“Even assuming arguendo, that the

  testimony regarding MS–13 and appellant’s membership in MS–13

  was improper, the sentencing court gave no indication that it was

  giving appellant an increased sentence due to his gang

  membership[.]”). And courts consider whether the defendant was

  clearly prejudiced by the admission of evidence regarding his gang

  affiliation. See People v. Zapata, 808 N.E.2d 1064, 1071 (Ill. App.

  Ct. 2004) (vacating the sentence where “the trial judge improperly

  relied on her own personal disdain for gang violence, where there


                                    24
  was no evidence that the murder was related to gang activity”); see

  also Ochoa v. Workman, 451 F. App’x 718, 725-27 (10th Cir. 2011)

  (even though evidence of the defendant’s gang membership was “at

  best, of marginal value,” the record made clear he suffered no

  prejudice from its admission).

                               B. Analysis

¶ 38   Considering this legal landscape, we turn to the specifics of

  Tresco’s sentencing. At the sentencing hearing, the prosecutor

  played six clips from a 2010 episode of Gangland in which Tresco

  discussed his membership in the North Side Mafia. The prosecutor

  introduced the video because Tresco used language in it she

  thought “the [c]ourt would find interesting in determining” an

  appropriate sentence.

¶ 39   In one clip, Tresco bragged about punching a taxi driver and

  said he served three years in prison for the incident. In response,

  Tresco called two witnesses who worked at Life Line, an

  organization that helps individuals exit gang life. They both stated

  that Tresco was no longer a member of the North Side Mafia, a

  decision he made voluntarily because he wanted to turn his life

  around. In their opinion, Tresco would not benefit from


                                   25
  incarceration because it would exacerbate the rage and mental

  health issues he faced.

¶ 40   The court also heard testimony from Tresco’s brother and

  Tresco himself, and it considered Tresco’s presentencing

  investigation report (PSIR) detailing Tresco’s criminal history,

  including four prior felony convictions and misdemeanor assaults.

¶ 41   Because a second degree assault conviction carries a

  mandatory sentence to DOC custody, the prosecution asked for

  twelve to sixteen years and Tresco asked for the five year minimum.

  In reaching its decision, the court stated that Tresco continued to

  blame others; that he was manipulative; and that while it believed

  Tresco “sincerely and genuinely did renounce gang life,” he had a

  history of committing assaults and was a “very angry, violent,

  assaultive person” who “committed a very violent act.” Thus,

  opined the court, “for the safety of the community” and considering

  his “background and facts of the case,” sentencing Tresco to eight

  years in DOC custody with three years of mandatory parole was

  appropriate.

¶ 42   In light of this record, we conclude the court properly

  considered the nature of the offense, Tresco’s character and


                                    26
  rehabilitative potential, his disrespect for the law, and the interests

  of deterring crime and protecting the public. Maestas, 224 P.3d at

  409. Tresco’s sentence falls within the statutory range of five to

  sixteen years and is, in fact, on the lower end of the range and less

  than the sentence the prosecution requested. See id. at 409-10.

  Although there was no argument at trial that the crime at issue was

  gang-related, Tresco was convicted of second degree assault and the

  evidence of his prior gang affiliation properly related to his

  character — as relevant to sentencing — because it shed light on

  his tendency toward aggression, rage, and assaultive behavior. See,

  e.g., Cooks, 720 So. 2d at 650. The video clips and witnesses from

  Life Line — coupled with Tresco’s act of violently punching someone

  outside a bar — supported an inference that Tresco has a

  disposition toward assaultive behavior and remains a future danger

  to society, proper considerations for the court in crafting a

  sentence. See Tallwhiteman, 124 P.3d at 837 (court may consider

  uncharged conduct); Lay, 886 P.2d at 453.

¶ 43   Further, the gang-affiliation evidence did not seem to be the

  dispositive factor in the court’s sentencing decision; indeed, the

  court affirmed that it believed Tresco had left gang life behind him


                                     27
  and made no further comments on his past affiliation. See Cruz-

  Quintanilla, 137 A.3d at 278; cf. Zapata, 808 N.E.2d at 1073 (“[T]he

  transcript shows that the trial judge’s distaste for gang violence was

  the dominant factor in the determination of defendant’s sentence.”).

¶ 44   Finally, we cannot conclude that Tresco was prejudiced by the

  video clips. Because the PSIR noted Tresco’s previous affiliation

  and included his criminal history of previous assaults, like the one

  he bragged about in the video clips, see Ochoa, 451 F. App’x at 726-

  27, even without the disputed video clips, the court would likely

  have learned this information about Tresco.

¶ 45   In sum, because the evidence of Tresco’s previous gang

  affiliation related to the nature of the offense and Tresco’s

  character, not merely his abstract beliefs, we perceive no error in its

  admission.

                             V.   Conclusion

¶ 46   Having concluded the trial court did not err, we affirm the

  judgment and sentence.

       JUDGE FURMAN concurs.

       JUDGE ASHBY dissents.




                                    28
       JUDGE ASHBY, dissenting.

¶ 47   On the morning of trial, Tresco asked to fire his appointed

  counsel. But before any discussion occurred as to why Tresco

  wanted his attorney to be removed, and what he would choose to do

  if she was, the trial court cut off the discussion and stated that it

  would deal with his request later. It never did. The trial court was

  required to address whether Tresco was entitled to have his counsel

  removed. That was the basis for the first remand order. But we

  then made our own mistake when we so narrowly framed the issue

  that the remand court was to address. I believe that the majority’s

  refusal now to address the issue of Tresco’s right to represent

  himself unfairly requires Tresco to pay the price for both mistakes.

¶ 48   The majority holds that Tresco was not entitled to fire his

  attorney and be appointed substitute counsel. I agree. Despite

  Tresco raising the issue on remand, however, no court has yet

  addressed whether Tresco was entitled to fire his appointed counsel




  
    To avoid confusion, I use the term “remand court” to refer to the
  judge who presided over the hearings on remand. I use “trial court”
  to refer to the judge who presided over the trial.

                                     29
  and represent himself. According to the majority, we need not

  address this issue. It is from this conclusion that I respectfully

  dissent.

¶ 49   A defendant’s Sixth Amendment right to counsel also includes

  the right to self-representation. See People v. Davis, 2015 CO 36M,

  ¶ 15. If the defendant wants to remove appointed counsel and

  represent himself, a showing of good cause is unnecessary. See

  People v. Campbell, 58 P.3d 1148, 1156 (Colo. App. 2002). Instead,

  a defendant is entitled to fire counsel and represent himself if his

  decision to do so is knowing, intelligent, and voluntary. Id. The

  court may not deny a defendant’s request to represent himself just

  because the defendant seeks to pursue an ill-advised legal strategy

  or because self-representation is contrary to the defendant’s best




  
   It is unclear from the current record whether Tresco would have
  asked to retain counsel if his request to have his attorney removed
  had been denied at trial. There was argument made on the need to
  make findings whether Tresco would have retained counsel, but the
  testimony as to whether he would have made that request is
  unclear and the remand court declined to expand the scope of the
  hearing or its findings because it believed to do so was outside the
  scope of the remand order. Because it would be an issue that could
  arise on remand, if I were writing for the majority, I would give the
  remand court authority to address this issue as the need arises.

                                    30
  interests. See Faretta v. California, 422 U.S. 806, 834 (1975).

  Because the constitutional issues related to a defendant’s right to

  counsel are so significant, the supreme court has provided guidance

  as to the process trial courts should use in resolving these issues.

¶ 50   In Ronquillo v. People, 2017 CO 99, our supreme explained the

  process a trial court must follow when a defendant asks to fire

  retained counsel and receive substitute appointed counsel. The

  court first recognized that a defendant may fire retained counsel for

  any reason. Id. at ¶ 29. But because circumstances may prevent

  the defendant from being represented in the way he desires going

  forward, the supreme court made clear that the trial court has a

  duty to ensure that the defendant understands the consequences of

  firing retained counsel before doing so. Id. “Of course, a trial court

  can’t explain the consequences of firing counsel until it has

  determined what those consequences will be. So, when considering

  a motion to fire counsel (however framed), a court should first

  ascertain how the defendant wishes to be represented going

  forward.” Id. at ¶ 30.

¶ 51   The supreme court then more fully described how the court

  should structure its discussion with the defendant. If the


                                    31
  defendant wants to represent himself, he may do so, provided that

  he knowingly, intelligently, and voluntarily waives his right to

  counsel. Id. at ¶ 32. If the defendant seeks substitute appointed

  counsel, the court must determine whether the defendant qualifies

  for appointed counsel and whether it is appropriate to allow the

  defendant to receive substitute appointed counsel under the

  circumstances. Id. at ¶¶ 33-35. If the defendant is not entitled to

  substitute appointed counsel, the court should explain to the

  defendant that he must choose between keeping current counsel

  and representing himself. Id. at ¶ 40.

¶ 52   I recognize that Ronquillo addressed a situation in which the

  defendant sought to fire retained counsel and receive appointed

  counsel. But Ronquillo does not start from scratch to build the

  described procedural framework. The origins of this framework are

  rooted in prior cases, such as People v. Arguello, 772 P.2d 87 (Colo.

  1989), which recognized that the trial court has an active, not

  passive, role in ensuring that a defendant understands the

  consequences of firing his retained or court-appointed counsel. It is

  the court’s affirmative duty to explain, not the defendant’s

  responsibility to research, the consequences of his request. And the


                                    32
  trial court cannot explain those consequences without first

  determining how the defendant wants to proceed after firing his

  attorney.

¶ 53   The supreme court in Arguello addressed a request identical to

  Tresco’s: a defendant’s request to fire appointed counsel. The court

  held that when an indigent defendant asks to fire appointed

  counsel, “the trial court has the obligation to inquire into the

  reasons for the dissatisfaction.” Id. at 94. If there is no good cause

  for granting the defendant substitute appointed counsel, “a

  defendant must be given ‘a clear choice’ between present counsel

  and waiver of counsel.” Id. (quoting United States v. Padilla, 819
F.2d 952, 955 (10th Cir. 1987)).

¶ 54   Here, Tresco unequivocally asked to fire his appointed trial

  counsel on the first day of trial. As soon as he made this request,

  the trial court stated that it would deal with it later, and never did.

  Because of this error, Tresco was never given the choice of

  continuing with his appointed counsel or representing himself.

¶ 55   The majority concludes that this was not a problem. First,

  without explicitly saying so, it appears that the majority stacks

  assumption upon assumption to conclude that Tresco was only


                                     33
  asking to fire his appointed counsel and have other counsel

  appointed. I agree that the record at trial shows that Tresco asked

  only to fire his appointed counsel and did not indicate whether he

  sought substitute appointed counsel or to represent himself. Based

  on the fact that Tresco had filed a grievance against his appointed

  counsel, the majority assumes that he only sought to fire his

  appointed counsel “due to an asserted conflict.” Supra ¶ [II.A].

  Based on this assumption, the majority seems to further assume

  that Tresco only wanted new appointed counsel and did not want to

  represent himself. These assumptions are not supported by the

  record. In fact, the only evidence in the record (Tresco’s testimony

  on remand) contradicts these assumptions.

¶ 56   Second, the majority concludes that because Tresco was not

  entitled to substitute counsel, and he never asked to represent

  himself at trial, no further inquiry is necessary. But as explained

  above, if a court determines that a defendant who has asked to fire

  his appointed counsel is not entitled to substitute counsel, “a

  defendant must be given ‘a clear choice’ between present counsel

  and waiver of counsel.” Arguello, 772 P.2d at 94 (quoting Padilla,

  819 F.2d at 955). Tresco told the trial court he needed help in


                                   34
  understanding what his options were when he showed his grievance

  to the trial court and asked to have his counsel removed. He was

  relying on the trial court to revisit the issue. It was the trial court’s

  duty to determine how Tresco wanted to proceed. The trial court

  inarguably failed to discharge this duty. By stating that no further

  inquiry is required because “Tresco never asked to proceed pro se

  [at trial],” supra ¶ [II.C], the majority holds Tresco responsible for

  the trial court’s error.

¶ 57   Third, the majority concludes that the remand court did

  exactly what we asked it to do and therefore another remand is

  inappropriate. It is true that our remand order was framed

  narrowly and unfortunately did not anticipate the additional issues

  that arose on remand. And based on that lack of clarity, the

  remand court understandably believed that it could address only

  whether Tresco was entitled to fire his appointed counsel and




  
    The majority states that “Tresco never asked to proceed pro se [at
  trial],” supra ¶ [II.C], without explaining the legal significance of
  that fact. I suppose it is possible that the majority is suggesting,
  without analysis or explanation, that Tresco waived, forfeited, or
  abandoned his right to represent himself. I would disagree with
  each of these suggestions.

                                     35
  receive substitute appointed counsel. Despite Tresco’s repeated

  objections, the remand court explicitly declined to address whether,

  if Tresco was not entitled to fire his appointed counsel, he would

  have made the choice to represent himself. But it recognized

  further findings might be necessary: “[I]f the court of appeals needs

  factual findings on [what Tresco would have done if the trial court

  had addressed and denied his request to fire his counsel],

  unfortunately they’ll have to remand the case for factual findings on

  that issue.”

¶ 58   And while the majority suggests otherwise, the remand court’s

  finding that there was no good cause to remove Tresco’s appointed

  counsel has nothing to do with whether Tresco could choose to

  represent himself. Though some would consider such a choice ill-

  advised, it was Tresco’s choice to make. As the remand court

  anticipated, further findings are required.

¶ 59   Moreover, Tresco testified on remand that, had he been given

  the choice between keeping his appointed counsel or representing

  himself on the morning of trial, he would have chosen to represent

  himself. I understand how Tresco’s statement that he would have

  chosen to represent himself at trial, made after a trial at which he


                                    36
  was convicted, might appear to be self-serving. But it was the trial

  court’s failure to properly address Tresco’s request to fire his

  appointed counsel that prevented Tresco from knowing and stating

  his choice at the appropriate time.

¶ 60   By concluding that another remand is required, I recognize the

  challenges inherent in constructing a record that should have been

  made years ago. But those challenges are of the trial court’s

  making — not Tresco’s. I would therefore remand the case to the

  trial court with directions to make the necessary findings and

  determine whether Tresco would have effected a knowing,

  voluntary, and intelligent waiver of his right to counsel and

  represented himself if he was not entitled to substitute appointed

  counsel. I would further give the remand court authority to resolve

  any related right to counsel issues that may arise. Accordingly, I

  would not reach the other issues at this time.




                                    37